Clement, Ch. J.
There is no question of law involved on this appeal, and the amount in dispute does not justify a discussion of the facts. It is sufficient to say that we have carefully examined the printed record, and conclude that the judgment below is not against the evidence, except in one respect. It appears that the plaintiff rendered a bill to Mr. Finelite after the work was completed, for §215, and that plaintiff afterwards itemized it and increased it to §289.50. No explanation is given why the bill was made larger, and *260there is no testimony on his part tending to show a mistake in rendering the original bill. The judgment in favor of the respondent Spinrad must be modified bv reducing his claim to the amount of the bill as rendered.
Van Wyck, J., concurs.
Judgment' in favor of respondent Spinrad modified by deducting the sum of seventy-three dollars, and as modified affirmed, without costs. Judgment in favor of respondents Blecher and another affirmed, without costs.